Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of New Examiner
Please note that the correspondence for this application has changed (see Correspondence section at the end).
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 2-3, 5, 9-11, 13-20, and 25) and the species of SEQ ID NO: 2, which corresponds with a p17 peptide, in the reply filed on 05/24/2022 is acknowledged.
Claim Status
The amended claim set filed 05/24/2022 is acknowledged. Claims 2-5, 9-11, and 13-25 are currently pending. Of those, all Claims are previously presented. Claims 1, 6-8, and 12 are cancelled.
Claims 4, and 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.
Claims 2-3, 5, 9-11, 13-20, and 25 will be examined on the merits herein.
Priority
The applicant’s priority claim to prior foreign applications AU2018901709 and AU2018904377 is acknowledged. The instant application is a 371 of PCT/AU2019/050469. All claims under examination have support from the earliest prior application. The effective filing date for Claims 2-3, 5, 9-11, 13-20, and 25 is 05/16/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2021 and 08/09/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. Signed copies of these statements are attached with this action.
Drawings
The drawings are objected to for the following reasons:
The brief description of the drawings refers to Figures 10 E-G (pg. 11 ln. 20). However, in the figure itself, Figures 10 E-F are duplicated and Figure 10 G is absent.
The text in the graphs of Figure 11 is not legible (see the examiner’s view of the figure below).

    PNG
    media_image1.png
    258
    897
    media_image1.png
    Greyscale

Examiner’s View of Figure 11.	Figure 16 is only referred to in the specification within the “Brief Description of the Drawings” section. If this is intentional, no correction is required.
	Figure 17 A and B are duplicated.
	Several figures appear to be mislabeled on., pg. 47 of the specification. Line 5 refers to Figure 12 C, but no such figure is present; this should likely refer to Figure 12 B instead. Line 26 refers to Figure 14 B, but is believed to describe the data of Figure 14 A. Line 31 refers to Figure 14 C, but no such figure is present; this should likely refer to Figure 14 B instead.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following titles are suggested: “Method of Passively Immunizing Against Streptococcal Toxic Shock Syndrome” or “Method of Administering Antibodies Against Streptococcal M Protein and Superantigen.”
The disclosure is objected to because of the following informalities:
Abbreviations should be defined before use. To provide a non-exhaustive list of examples: “IVIG” is first used pg. 36 ln. 17, but is not defined until pg. 51. The term “TNF” (first used pg. 2 ln. 17) is not defined. The term “STTS” (first used pg. 2 ln. 32) is not defined. The term “POS” (pg. 37 ln. 9) is not defined.
The examiner requests that the two reference lists be combined, renumbered, or otherwise amended to make it unambiguous which reference is intended when the applicant cites references by number.
Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5 and 15 are objected to because of the following informalities: the final phrase “wherein the M protein fragment is, comprises, or is contained within an amino acid sequence selected from the group consisting of SEQ ID NOs:1-10 and 13 to 29” expresses the full metes and bounds of the claim. The prior phrases that name various M protein fragments do not provide any additional limitations and should be deleted.
Appropriate correction is required.
Claim Interpretation
Regarding Claim 2, the claim recites “a method of passively immunizing a mammal” and “to thereby passively immunize the mammal.” The specification defines the term “passive immunity” on pg. 26 ln. 9-25. In particular, the specification teaches that “Suitably, passive immunization treats or prevents a Group A Strep- associated disease, disorder or condition in a mammal such as [invasive group A streptococcus (iGAS)] disease, inclusive of streptococcal toxic shock syndrome (STSS)” (pg. 26 ln. 23-25). Because the specification defines “passive immunization” as resulting in the treatment or prevention of an iGAS disease, it appears that Claim 2 should be interpreted identically to Claim 3, which recites identical method steps “to thereby treat or prevent the iGAS in the mammal.” This interpretation will be used for the remainder of this office action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 9-11, 13-20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 5, 9-11, 13-20 and 25 are also rejected by virtue of being dependent on rejected Claims 2-3.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5, 9-11, 13-20, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating invasive group A streptococcus (iGAS) diseases, does not reasonably provide enablement for preventing disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Regarding Claims 2-3, Claim 3 recites “A method of treating or preventing an invasive group A streptococcus (iGAS) disease… in a mammal.” As laid out in the Claim Interpretation section above, Claim 2 also recites treating or preventing an iGAS disease.
The factors to be considered in determining whether a disclosure would require undue experimentation include: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
The breadth of the claims: With respect to claim breadth, the standard under 35 U.S.C. §112(a) entails the determination of what the claims recite and what the claims mean as a whole. As such, the broadest reasonable interpretation of the claimed method is that it treats and prevents a variety of diseases caused by invasive group A Streptococcus (iGAS) bacteria. Because no time limitation is provided, the claimed method of administering an antibody prevents disease that might occur at any point in the remainder of the subject’s life. A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification.
The amount of direction provided by the inventor and the level of predictability in the art: The specification teaches that there has been limited efforts to prevent iGAS disease, such as by developing a vaccine (pg. 3, ln. 1-7), but that prior work has only used passive immunotherapy to treat STSS (pg. 3, 12-22). The art at the time of filing provided enabling guidance for the use of passive immunotherapy more generally, as a known technique that can be applied treat some infectious diseases (see “Introduction” section of Reglinski et al. 2015; IDS filed 05/21/2021). However, neither the specification nor the prior art provides enabling guidance for the use of passive immunotherapy to prevent iGAS diseases.
The existence of working examples: What is enabled by the working examples is narrow in comparison to the breadth of the claims: The specification discloses that a mouse model of toxic shock syndrome (TSS) can be treated with antiserum after infection and the development of symptoms, and that the treated mice have improved bacterial clearance and clinical scores (pg. 46 ln. 31 to pg. 47 ln. 18 and Figures 12-13). The specification does not provide any working examples of preventing streptococcal disease by administering antiserum.
The quantity of experimentation needed to make or use the invention: The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea (MPEP 2164.03 and Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004). The instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention is in vivo treating and prevention, a person having ordinary skill in the art would have to perform multiple further in vivo experiments, in human clinical trials or in relevant animal models, in order to demonstrate the invention could be used as claimed with a reasonable expectation of success. 
The applicant has provided enabling guidance for treating iGAS diseases. However, the amount of experimentation required for enabling guidance for preventing iGAS diseases goes beyond what is considered ‘routine'  within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of success. Therefore, Claims 2-3 are rejected under 35 U.S.C. §112(a) for failing to meet the enablement requirement. Claims 5, 9-11, 13-20 and 25 are also rejected by virtue of being dependent on rejected Claims 2-3.

Claims 2-3, 5, 9-11, 13-20, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection related to the antibodies recited in the claims.
Disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011) (patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties). See also MPEP 2163.II.A.3(a). 
The instant claims fail to meet the requirements for disclosure because the antibodies are described solely by the antigen to which it binds—an M protein fragment and a superantigen protein. Each claimed antibody corresponds to a broad genus of antibodies capable of binding (specifically or non-specifically) to the indicated antigens. Each claimed antigen has multiple potential epitopes at which said binding might occur, further increasing the breadth of the claimed antibody genera. 
In contrast to the broad genera of antibodies claimed, the specification fails to adequately identify any specific antibodies that could be used in the claimed invention. Applicant does not provide any antibody sequences, nor do they provide any other details to establish possession of an antibody according to their invention. Other ways of establishing possession of a claimed invention may include unique cleavage by particular enzymes, isoelectric points of fragments, detailed restriction enzyme maps, a comparison of enzymatic activities, or antibody cross-reactivity. See MPEP 2163.II.A.3(a). Instead, the applicant recites generic anti-J8 antisera and anti-J8 and anti-rSpeC antibodies (pg. 46 ln. 31 to pg. 47 ln. 18). Neither the specification nor the claim limits the genera to previously defined source for the claimed antibodies, so the prior art at the time of filing cannot remedy the lack of description.
The applicant has described two broad genera of antibodies, but fails to demonstrate possession of any species of antibody within those genera. Therefore, in view of the current case law, Claims 2-3, 5, 9-11, 13-20, and 25 are rejected for failing to provide written description of the antibody structures because they recite antibodies but fail to provide all six complementarity determining region (CDR) structures that are required to describe the structure of the antibody.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 5, 10-11, 15, 17-18, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordstrom et al. (hereafter Nordstrom; PG-PUB No. US-20090162369-A1; PTO-892).
	Regarding Claims 2-3, Nordstrom teaches a pharmaceutical composition comprising one or more antibodies, antibody fragments or antibody conjugates [0025] and a method of treating or ameliorating streptococcal, and in particular GAS, infection in a human or other mammalian subject comprising administering them to the subject in a composition [0026]. See also [0027-0028]. Administering antibodies to a subject is passive immunization. Said antibody binds immunospecifically to a conformational epitope (e.g. B-cell epitope) of a streptococcal, preferably a GAS, M-protein [0023]. This conformational epitope is not specifically disclosed to be a conserved region of the M protein, but as discussed in the rejection of Claims 5 and 15 below, the Nordstrom epitope is identical to the instant epitope; therefore, the instant specification teaches that this epitope is conserved (pg. 31 ln. 16-17). The Nordstrom method does not teach the optional antibody that binds a superantigen protein.
	Regarding Claims 5 and 15, the M protein conformational epitope laid out in [0023] and Nordstrom SEQ ID NO: 1 is identical to the instant SEQ ID NO: 2, as demonstrated at the top of the following page. The alignment (left) and the Nordstrom sequence information (right) demonstrates that SEQ ID NO: 2 is one of the sequences recited by Nordstrom SEQ ID NO: 1.  The instant specification teaches that the p17 peptide comprises the instant SEQ ID NO: 2 (pg. 17 ln. 18-19), therefore, the identical sequence recited in Nordstrom SEQ ID NO: 1 must at least be contained within a p17 peptide.

    PNG
    media_image2.png
    309
    335
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    920
    645
    media_image3.png
    Greyscale

	Regarding Claims 10 and 17, Nordstrom teaches monoclonal antibodies [0119].
	Regarding Claims 11 and 18, Nordstrom teaches humanized monoclonal antibodies [0119].
	Regarding Claim 25, Nordstrom teaches the subject may be a human [0026].

Claims 2-3, 9, 13-14, 16, 19-20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reglinski et al. (hereafter Reglinski; 2015; IDS filed 05/21/2021) as evidenced by Schrage et al. (hereafter Schrage; 2006; PTO-892).
Regarding Claims 2-3, 14 and 19, Reglinski teaches intravenous immunoglobulin therapy (IVIG) can be used to passively immunize a subject and thereby improve the condition of a Streptococcus-infected patient (pg. 1 “Introduction” section). Reglinski teaches that the IVIG antibodies include some that bind to streptococcal M protein and that “a substantial amount of cross reactive anti-M protein antibody was clearly present within the affinity purified E-IVIG preparation” (pg. 4 Table 1 and paragraph bridging pg. 4-5). This cross-reactive antibody that reacts to many different M protein types must therefore bind to a conserved region of the M protein. Additionally, IVIG preparations contain antibodies that bind to superantigen (pg. 1 par. 4).
Regarding Claims 9 and 16, Reglinski teaches that Schrage has investigated the ability of IVIG to bind to and neutralize superantigen (Reglinski pg. 1 par. 4). Schrage found that all eight IVIG preparations tested contained antibodies that could bind and neutralize both SpeA and SpeC (Schrage pg. 745 Figure 1 and pg. 744 col. 1 par. 2). Specifically, Reglinski used Endobulin® IVIG (Reglinski paragraph bridging pg. 6-7), which was one of the IVIG preparations tested by Schrage for superantigen binding (Schrage pg. 745 Figure 1, graphed with a + marker).
Regarding Claims 13 and 20, Reglinski teaches that IVIG can be used to treat severe streptococcal infections, such as toxic shock syndrome (pg. 1 par. 2).
Regarding Claim 25, Reglinski teaches that IVIG has been used on human patients (pg. 1 par. 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3, 5, and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 of copending Application No. 16/640,819 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	‘819 Claims 1-3 recite administering to a mammal antibodies that bind to SEQ ID NO: 1 in order to passively immunize, treat, or prevent infection by group A streptococcal bacteria. The recited sequence is identical to the instant SEQ ID NO: 2 (see sequence alignment below). 

    PNG
    media_image4.png
    305
    330
    media_image4.png
    Greyscale

This conformational epitope is not specifically disclosed to be a conserved region of the M protein as required by instant Claims 2 and 3, but because the epitope is identical to instant SEQ ID NO: 2, the instant specification teaches the epitope is conserved (pg. 31 ln. 16-17). ‘819 Claims 1-3 do not teach the optional superantigen-binding antibody.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 1645     

/GARY B NICKOL/               Supervisory Patent Examiner, Art Unit 1645